Citation Nr: 0809597	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-16 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
(West 2002) for C1-C4 quadriplegia.  

2.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
(West 2002) for neurogenic bowel.  

3.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
(West 2002) for neurogenic bladder.  

4.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
(West 2002) for impotence.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The case was remanded in October 2006 for further evidentiary 
development.  The requested actions have been completed and 
the case is now ready for final appellate consideration.  


FINDINGS OF FACT

1.  The evidence shows that the appellant has syringomyelia.  
He underwent surgical decompression of a C5-T1 syrinx at a VA 
facility in April 1992.  

2.  The appellant filed a claim for VA compensation for 
quadriplegia, neurogenic bowel, neurogenic bladder, and 
impotence under 38 U.S.C.A. § 1151 in September 2002.  

3.  The evidence shows that the progressive worsening of the 
appellant's quadriplegia, neurogenic bowel, neurogenic 
bladder, and impotence after the April 1992 surgery resulted 
from the natural progress of his syringomyelia.  The evidence 
also shows that the subsequent natural progress of those 
conditions was not caused by the April 1992 surgery.  


CONCLUSIONS OF LAW

1.  The criteria for VA compensation for C1-C4 quadriplegia 
under 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. § 1151, 
5107 (West 2002); 38 C.F.R. § 3.361 (2007).  

2.  The criteria for VA compensation for neurogenic bowel 
under 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. § 1151, 
5107 (West 2002); 38 C.F.R. § 3.361 (2007).  

3.  The criteria for VA compensation for neurogenic bladder 
under 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. § 1151, 
5107 (West 2002); 38 C.F.R. § 3.361 (2007).  

4.  The criteria for VA compensation for impotence under 
38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. § 1151, 5107 
(West 2002); 38 C.F.R. § 3.361 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed beginning October 1, 1997.  The 
appellant's claim was received in September 2002.  Therefore, 
§ 3.361 is applicable in this case.  

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, or examination 
to the veteran's condition after such care, treatment, 
examination, or services has stopped.  VA considers each 
involved body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required.  To establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of § 17.32 of 
this chapter.  

The record shows that lower extremity weakness was first 
reported in 1974.  His symptoms gradually progressed to 
include decreased sensation in his legs, then weakness and 
decreased sensation in his upper extremities as well.  His 
condition was followed by VA.  The appellant was hospitalized 
at a VA facility in March 1992 for further evaluation of the 
problem.  At that time, it was noted that he had more 
frequent episodes of falling and increasing difficulty using 
kitchen utensils.  He denied any bowel or bladder 
incontinence.  A neurosurgeon wrote that the MRI and clinical 
findings were compatible with a lesion in the cervical 
region, consistent with a syrinx or possible low grade 
neoplasm.  In April 1992, he underwent surgical decompression 
of a C5-T1 syrinx.  Prior to the surgery, the surgeon 
obtained the appellant's informed consent to the surgery, 
noting that the expected benefit was to halt the progression 
of the neurological deficit, but also noting that the risks 
included further neurological deficit.  The appellant's 
postoperative course was uneventful with the exception of two 
brief episodes of right-sided weakness with numbness which 
resolved spontaneously.  He received intensive physical and 
occupational therapy postoperatively.  He was also unable to 
urinate spontaneously postoperatively and was found to have a 
neurogenic bladder; by the time of hospital discharge, 
however, he was able to void adequately on his own, and 
intermittent catheterization was discontinued.  Although the 
appellant had some constipation initially postoperatively, 
then a period of diarrhea which was ascribed to possible 
gastroenteritis, the records do not mention further 
difficulty defecating or a neurogenic bowel.  He was finally 
discharged from the hospital in July 1992.  

The appellant was subsequently followed in the VA outpatient 
clinic.  In March 1998, a consultation was requested from a 
physical medicine physician, noting that the appellant was 
interested in re-evaluation of his leg condition due to 
weakness and repeated episodes of tremor in his right leg, 
which had been present for many years.  The consultant 
responded briefly, noting that the appellant had 
"quadriparesis secondary to cervical surgery 1992.  Case 
well known by our service."  The consultant indicated that 
the appellant had received therapy on several occasions, 
having obtained maximal benefit.  He stated that the 
appellant was evaluated, was given equipment, and was 
discharged from the physical medicine service.  

VA neurological and urological compensation examinations were 
conducted in February and March 2007 to obtain medical 
opinions as to the nexus between the claimed conditions and 
the April 1992 surgery.  The neurological examiner noted that 
there was zero muscle strength in all extremities, as well as 
zero sensation from the neck down and essentially zero reflex 
activity.  The examiner described generalized muscle 
flaccidity and also some disuse atrophy.  The appellant was 
totally wheelchair-bound.  The examiner's diagnoses were 
status post-syrinx decompression and shunt placement, and 
tetraplegia and neurogenic bladder and bowel due to cervical 
syrinx.  The examiner reviewed the entire record and 
commented that the worsening of the appellant's condition was 
less likely than not due to the April 1992 surgery, but 
rather was the result of the cervical syrinx.  He stated that 
the appellant's syringomyelia was a "progressive relentless 
condition, that is usually not amenable to surgical 
intervention with a failure rate of 50% among all patients."  
He opined that "the condition was going to worsen regardless 
of the surgery performed, this representing a failure of the 
treatment."  The examiner also found it noteworthy that the 
neurogenic bladder was described before the 1992 surgery, as 
was atrophy of the interosseous muscles.  He indicated that 
"the condition was always referred to as 'progressive 
quadriparesis' before the surgery.  Following the natural 
course of the disease, it now became a quadri or 
tetraplegia."  

The VA urological examiner noted that the appellant had a 
permanent indwelling urinary catheter, and that he had 
syringomyelia, a neurogenic bladder, a neurogenic bowel, and 
erectile dysfunction.  He reviewed the claims file, including 
records of the appellant's 1992 hospitalization.  The 
examiner diagnosed neurogenic bladder and erectile 
dysfunction that was "not related to the cervical surgery" 
in 1992, but that was "most likely than not" secondary to 
progression of the appellant's spinal cord disease, 
syringomyelia.  As rationale for the opinion, the examiner 
noted that "[t]here is no true connection between the 
cervical area and the bladder and the penis."  

Although the VA consultant in March 1998 - a physical 
medicine and rehabilitation physician - was clearly familiar 
with the appellant's condition and indicated that his 
quadriparesis was secondary to his cervical surgery in 1992, 
he did not provide any rationale for that statement.  
Further, the record does not indicate that he had any special 
training or knowledge on the subject of syringomyelia.  On 
the other hand, the VA physician who examined the appellant 
in February 2007 was a neurologist, with expertise in this 
area; he reviewed the claims file and the medical literature.  
And he specifically indicated that the appellant's disease 
was a progressive neurological disorder that began many years 
before the 1992 surgery.  He further stated that, because of 
the progressive nature of the disorder, it would have 
worsened to the appellant's current state of quadriplegia 
whether or not he had the surgery in 1992.  The examiner 
concluded that the progression before and after the surgery 
was the "natural course" of the disease.  The Board accords 
the February 2007 examiner's opinion much greater probative 
weight, in light of the examiner's expertise and the reasoned 
explanation for his opinion.  

The Board finds, therefore, that the appellant's quadriplegia 
resulted from the natural progress of his syringomyelia.  
Moreover, the appellant gave his informed consent to the 
surgery, having been informed of the risk of further 
neurological deficit and even death.  The Board is also 
cognizant of the February 2007 VA examiner's statement that 
the progression of the disease in the appellant would have 
occurred whether or not he underwent the 1992 surgery, as 
well as the fact that there was a 50 percent failure rate for 
such surgery.  Accordingly, the Board finds that the record 
does not show that VA did not timely properly treat the 
appellant's syringomyelia.  Therefore, the April 1992 surgery 
cannot have proximately caused the continuance or natural 
progress of the disease.  

In addition, the Board finds that the evidence shows that the 
appellant's neurogenic bowel and bladder and his impotence 
are also due to his syringomyelia, rather than to the 1992 VA 
surgery, and that the surgery did not proximately cause the 
natural progress of those conditions, as well.  

For all the foregoing reasons, the claims for compensation 
under 38 U.S.C.A. § 1151 must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a December 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim for benefits under 38 U.S.C.A. § 1151 for his spine 
disorder, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  The 
appellant did not clarify that his claim included the four 
listed disabilities until a May 2003 communication.  However, 
any error in the notice that was provided the appellant in 
this regard was cured by the April 2004 statement of the case 
and the July 2007 supplemental statement of the case which 
provided him the full text of 38 C.F.R. § 3.361 and indicated 
that the same kinds of evidence were required to substantiate 
each of his claims.  

The Board acknowledges that the required notice was not fully 
provided before the adverse decision in September 2003.  
Although the appellant has the right to content-complying 
notice and proper subsequent VA process, he has received that 
notice.  The error in not providing the required notice prior 
to the adverse decision was cured by the December 2002 
letter, the April 2004 statement of the case, and the July 
2007 supplemental statement of the case, and so is harmless.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Also, in January 2007, 
the Appeals Management Center notified the appellant of the 
information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
appellant has been afforded two VA compensation examinations, 
and VA treatment records covering the VA hospitalization in 
question, as well as subsequent treatment, have been 
received.  No further development action is necessary.  


ORDER

VA compensation for C1-C4 quadriplegia under 38 U.S.C.A. 
§ 1151 is denied.  

VA compensation for neurogenic bowel under 38 U.S.C.A. § 1151 
is denied.  

VA compensation for neurogenic bladder under 38 U.S.C.A. 
§ 1151 is denied.  

VA compensation for impotence under 38 U.S.C.A. § 1151 is 
denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


